Citation Nr: 0514126	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  03-16 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

1.  Entitlement to a disability evaluation in excess of 50 
percent for psychoneurotic reaction, obsessive compulsive 
type, with anxiety features and chronic post traumatic stress 
disorder prior to November 26, 2001.   

2.  Entitlement to a disability evaluation in excess of 70 
percent for psychoneurotic reaction, obsessive compulsive 
type, with anxiety features and chronic post traumatic stress 
disorder from November 26, 2001.   

3.  Entitlement to an effective date earlier than November 
26, 2001 for the grant a total rating due to individual 
unemployability based upon service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from December 1943 to May 
1945.  He served in combat during World War II in Western 
Europe and Germany.    

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in November 2001, 
October 2002 and February 2003 of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  The October 2003 rating decision granted 
entitlement to a total rating due to individual 
unemployability based upon service-connected disabilities 
(TDIU) effective from November 26, 2001.  The veteran 
expressed disagreement with the effective date.  The February 
2003 rating decision denied entitlement to an earlier 
effective date for the TDIU.  

A November 2001 rating decision denied entitlement to an 
increased rating for the psychoneurotic reaction, obsessive 
compulsive type, with anxiety features and chronic post 
traumatic stress disorder.  The October 2003 rating decision 
assigned a 70 percent rating to the service-connected 
psychoneurotic reaction.  The veteran appealed these 
decisions.  

In September 2004, the veteran testified before the 
undersigned Judge at a video conference hearing.  

In a January 2001 statement, the veteran raised the issue of 
entitlement to retroactive compensation benefits.  This issue 
is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  For the period from January 29, 2001 to November 25, 
2001, the service-connected psychoneurotic reaction, 
obsessive compulsive type with anxiety features and chronic 
post traumatic stress disorder has been manifested by 
deficiencies in most of the following areas such as work, 
family relations, judgment, thinking, and mood due to 
anxiety, panic attacks, depression, and difficulty in 
adapting to stressful circumstances including work and a 
worklike setting.  

2.  For the period since November 26, 2001, the service-
connected psychoneurotic reaction, obsessive compulsive type 
with anxiety features and chronic post traumatic stress 
disorder has been manifested by symptoms approximating total 
occupational and social impairment.  

3.  The veteran underwent a VA psychiatric examination on 
August 25, 2001 and the examination establishes that the 
veteran had been unable to work at that time due to his 
service-connected psychoneurotic reaction, obsessive 
compulsive type with anxiety features, and chronic post 
traumatic stress disorder.

4.  The veteran's formal claim for TDIU was received on 
November 26, 2001.   

5.  On August 25, 2001, it was factually ascertainable that 
the veteran was unemployable due to the service-connected 
psychoneurotic reaction, obsessive compulsive type with 
anxiety features and chronic post traumatic stress disorder 
and the schedular criteria for a total rating based upon 
individual unemployability due to service-connected 
disabilities was met.     




CONCLUSIONS OF LAW

1.  From January 29, 2001 to November 25, 2001, the criteria 
for a 70 percent evaluation for psychoneurotic reaction, 
obsessive compulsive type with anxiety features and chronic 
post traumatic stress disorder have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Codes 
9400, 9411 (2004). 

2.  The criteria for a disability evaluation of 100 percent 
for psychoneurotic reaction, obsessive compulsive type with 
anxiety features and chronic post traumatic stress disorder 
have been met since November 26, 2001.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Codes 9400, 9411. 

3.  The criteria for an effective date of August 25, 2001 for 
the grant of a total disability rating based upon individual 
unemployability due to service-connected disabilities have 
been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. 
§§ 3.151, 3.155, 3.157, 3.400, 4.16 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002)) and amended by Pub. L. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (codified at 38 U.S.C.A. §§ 5102, 5103 (West 
Supp. 2004)) redefined VA's duty to assist a claimant in the 
development of a claim.  Regulations that implement the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004).  

The VCAA requires VA to notify the claimant of any evidence 
that is necessary to substantiate the claim, as well as the 
evidence VA will attempt to obtain and which evidence the 
claimant is responsible for providing.  38 U.S.C.A. § 5103(a) 
(West 2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA will inform claimants to submit evidence in their 
possession.  38 C.F.R. § 3.159(b) (2004).  The Court of 
Appeals for Veterans Claims (Court) has found that this 
regulation imposes a fourth VCAA notice requirement.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-1 (2004).  

In letters dated in August 2001, February 2002, and June 
2003, VA notified the veteran of the evidence needed to 
substantiate the claims and offered to assist him in 
obtaining any relevant evidence.  The letters gave notice of 
what evidence the veteran needed to submit and what evidence 
VA would try to obtain.  The letters informed the veteran 
that he could submit his own evidence.  This notice served to 
inform the veteran that he could submit relevant evidence in 
his possession.

In Pelegrini, the Court held that the VCAA and implementing 
regulations generally provide that before an initial 
unfavorable agency of original jurisdiction (AOJ) decision is 
issued on a claim, a claimant must be given notice in 
accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi, at 119-20.  In this 
case, some of the notice was provided after the initial AOJ 
adjudication.  In Pelegrini, the Court noted that its 
decision was not intended to invalidate RO decisions issued 
prior to VCAA notice, and that a sufficient remedy for 
deficient notice was for the Board to ensure that proper 
notice was provided.  Pelegrini v. Principi, at 120, 122-4.  
The Board has ensured that the required notice was given.  
The Court has recently reiterated this position.  Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App.  April 14, 2005).

In any event the veteran is not prejudiced by the delayed 
notice.  The Board is granting a 100 percent rating for PTSD 
for the period beginning on November 26, 2001 and a total 
rating as of August 25, 2001.  If he had submitted additional 
evidence substantiating his claims earlier than those dates, 
he would have received the same benefit as he would have 
received had he submitted the evidence prior to initial 
adjudication.  The effective date of any award based on such 
evidence, would have been fixed in accordance with the claim 
that was the subject of the initial adjudication.  38 C.F.R. 
§ 3.156(b) (2004) (new and material evidence received prior 
to the expiration of the appeal period, or prior to the 
appellate decision, if a timely appeal has been filed, will 
be considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).

The VA's duty to assist the claimant has been satisfied.  
Pertinent private medical records are of record.  Statements 
from the veteran's treating physician are associated with the 
record.  There is no identified relevant evidence that has 
not been accounted for.   

The veteran underwent a VA examinations in August 2001 and 
August 2002 to determine the current severity of the service-
connected psychiatric disorder and to determine whether the 
veteran was unemployable due to the psychiatric disability.      

There is no reasonable possibility that further assistance 
would aid the veteran in substantiating his claims.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


Entitlement to higher disability evaluations for 
psychoneurotic reaction, obsessive compulsive type with 
anxiety features and chronic post traumatic stress disorder

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2004). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

The Court subsequently held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

38 C.F.R. § 4.130, Diagnostic Codes 9400 and 9411 provides 
these ratings for generalized anxiety disorder and post 
traumatic stress disorder:

100 percent:  Total occupational and 
social impairment, due to such symptoms 
as: gross impairment in thought processes 
or communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation  or own name.  

70 percent:  Occupational and social 
impairment, with deficiencies in most 
areas, such as work, school, family 
relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal 
ideation; obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships.  

50 percent:  Occupational and social 
impairment with reduced reliability and 
productivity due to such symptoms as: 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
panic attacks more than once a week; 
difficulty in understanding complex 
commands; impairment of short- and long-
term memory (e.g. retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; disturbances 
of motivation and mood; difficulty in 
establishing effective work and social 
relationships.  

30 percent:  Occupational and social 
impairment with occasional decrease in 
work efficiency and intermittent periods 
of inability to perform occupational 
tasks (although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, and mild memory loss (such as 
forgetting names, directions, recent 
events).

10 percent:  Occupational and social 
impairment due to mild or transient 
symptoms that decrease work efficiency 
and ability to perform occupational tasks 
only during periods of significant 
stress, or symptoms controlled by 
continuous medication.

0 percent:  A mental condition has been 
formally diagnosed, but symptoms are not 
severe enough either to interfere with 
occupational or social functioning or to 
require continuous medication.
38 C.F.R. § 4.130, Diagnostic Codes 9400 and 9411.  

The Court has held that Global Assessment of Functioning 
(GAF) scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 
9 Vet. App. 266 (1996) (citing the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.), p. 32 (DSM-IV)).  

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  DSM-IV.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Discussion

The record shows that the veteran filed a claim for an 
increased rating for psychoneurotic reaction, obsessive 
compulsive type with anxiety features and chronic PTSD on 
January 29, 2001.  At that time, a 50 percent rating had been 
in effect since June 3, 1969.  In a November 2002 rating 
decision, the RO denied entitlement to an increased rating 
for the psychoneurotic reaction, obsessive compulsive type 
with anxiety features and chronic PTSD.  

The veteran was notified of this decision in November 2001.  
He filed a notice of disagreement in November 2001.  The 
October 2002 rating decision assigned a 70 percent rating to 
the service-connected psychoneurotic reaction from November 
26, 2001.  

Thus, the issues before the Board are entitlement to a 
disability evaluation in excess of 50 percent for 
psychoneurotic reaction, obsessive compulsive type, with 
anxiety features prior to November 26, 2001 and entitlement 
to a disability evaluation in excess of 70 percent for 
psychoneurotic reaction, obsessive compulsive type, with 
anxiety features and chronic PTSD from November 26, 2001.  


Entitlement to a disability evaluation in excess of 50 
percent for psychoneurotic reaction, obsessive compulsive 
type, with anxiety features and chronic PTSD prior to 
November 26, 2001

In determining whether the veteran meets the criteria for a 
70 percent evaluation, the next higher evaluation after 50 
percent, the Board must consider whether the veteran has 
deficiencies in most of the following areas: work, school, 
family relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11 (2001).

The record clearly documents deficiencies in work.  The 
August 2001 VA examination report indicates that the veteran 
reported that he has been unable to work for the past two 
years.  The veteran stated that it was hard for him to get up 
and go to the office.  The veteran reported that he felt as 
though he was having a panic attack when he woke up in the 
morning.  The examiner noted that the veteran reported being 
easily irritated and that the record showed that the veteran 
was very hostile and aggressive.  The examiner opined that 
the veteran had moderate to definite impairment in 
flexibility, reliability, and efficiency in an industrial 
setting.  The GAF score was 51.

There is evidence of deficiencies in mood.  The August 2001 
VA examination report indicates that the veteran reported 
that when he wakes up in the morning, he feels very anxious 
and he feels like he is having a panic attack.  The veteran 
was prescribed Valium, which he took as needed.  Upon 
examination, the veteran described his mood as anxious and 
the examiner described the veteran's mood as tense.  The 
examiner also indicated that the veteran appeared to be 
suffering from depressive symptoms.   

There is evidence of deficiencies in family relations.  The 
VA examiner indicated that the veteran's social adaptability 
and interactions with others was moderately impaired.   

There is no evidence that the veteran has attempted schooling 
since the 1940's, so there is no evidence of deficiency in 
this area.  No impairment has been found in thinking or 
judgment.  The August 2001 examination report indicates that 
the veteran's thought content was devoid of delusional 
material.  Thought processes were rather tangential.  The 
veteran demonstrated appropriate judgment.  

The veteran has impairment in a majority of the areas needed 
for a 70 percent evaluation.  The Board finds that the 
evidence is in favor of the grant of a 70 percent evaluation 
for the psychoneurotic reaction, obsessive compulsive type, 
with anxiety features and chronic PTSD from January 29, 2001, 
the date of claim, to November 25, 2001, and the claim for an 
increased rating is granted to that extent.  

Entitlement to a disability evaluation in excess of 70 
percent for psychoneurotic reaction, obsessive compulsive 
type, with anxiety features and chronic PTSD

In applying the law to the existing facts, the Board finds 
that the preponderance of the evidence is favor of a 
disability evaluation of 100 percent for psychoneurotic 
reaction, obsessive compulsive type, with anxiety features 
and chronic PTSD.  

Under the pertinent rating criteria, the sole basis for a 100 
percent rating is total occupational and social impairment.  
Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  

There is evidence of total occupational impairment.  As 
discussed above, the August 2001 VA examination report 
indicates that the veteran reported that he had been unable 
to work for two years due to his anxiety symptoms.  The 
examiner did not find that the disability precluded 
employment, as shown by the assessment of only moderate 
industrial impairment and the GAF score of 51.

The August 2002 VA examination report indicates that the 
veteran had total impairment for flexibility, adaptability, 
and efficiency in an industrial environment.  The veteran was 
assigned a GAF of 42.  The August 2002 VA examination report 
described the veteran's social adaptability and interactions 
as considerably to, at times, severely impaired due to his 
problems with anxiety, depression, and his desire to isolate.  

The Board finds that this record shows symptoms approximating 
total occupational and social impairment.  Thus, the Board 
finds that the evidence is in favor of a 100 percent 
disability evaluation for the psychoneurotic reaction, 
obsessive compulsive type, with anxiety features and chronic 
PTSD effective November 26, 2001.

Entitlement to an effective date earlier than November 26, 
2001 for the grant a total rating due to individual 
unemployability based upon service-connected disabilities.

Legal Criteria

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.

In the case of a claim for total rating, if an increase in 
disability occurred within one year prior to the date of 
claim, the increase is effective as of the date the increase 
was "factually ascertainable."  If the increase occurred more 
than one year prior to the claim, the increase is effective 
the date of claim.  If the increase occurred after the date 
of claim, the effective date is the date of increase.  
38 U.S.C.A.§ 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 
(1997); 38 C.F.R. § 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  
In making this determination the Board must consider all of 
the evidence, including that received prior to previous final 
decisions.  Hazan v. Gober, 10 Vet App 511 (1997). 

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 
38 C.F.R. § 3.151 (2004).  A "claim" means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2004).

The provisions of 38 C.F.R. § 3.155(a) (2004), provide that:  

Any communication or action, indicating 
an intent to apply for one or more 
benefits under the laws administered by 
[VA], from a claimant...may be considered 
an informal claim.  Such informal claim 
must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal 
claim has not been filed, an application 
form will be forwarded to the claimant 
for execution.  If received within 1 year 
from the date it was sent to the 
claimant, it (the formal claim) will be 
considered filed as of the date of 
receipt of the informal claim.  
38 C.F.R. § 3.155(a).

"Date of receipt" means the date on which a claim, 
information or evidence was received in the VA.  38 C.F.R. 
§ 3.1(r) (2004). 

A report of examination or hospitalization will be accepted 
as an informal claim for benefits under an existing law or 
for benefits under a liberalizing law or Department of 
Veterans Affairs issue, if the report relates to a disability 
which may establish entitlement.  38 C.F.R. § 3.157(a) 
(2004).  

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of report of examination or 
hospitalization by Department of Veterans Affairs or 
uniformed services will be accepted as an informal claim for 
increased benefits or an informal claim to reopen.  The date 
of an outpatient or hospital examination at, or admission to, 
a VA hospital will be accepted as the date of receipt of the 
informal claim to reopen when a claim specifying the benefit 
sought is received within one year from the date of such 
examination, treatment, or hospital admission.  38 C.F.R. 
§ 3.157(b)(1).
 
It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16.  A finding of 
total disability is appropriate when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15 (2004). 

If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341. 

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. § 4.16(a).  

If the veteran's service connected disability or disabilities 
do not equal the percentage requirements of § 4.16(a), § 
4.16(b) provides that veterans may have their cases submitted 
to the Director, Compensation and Pension Service, for extra-
schedular consideration if the RO determines that they are 
unemployable by reason of their service connected 
disabilities. 

Factual Background

Service connection for psychoneurosis, anxiety state was 
granted in June 1945.  A 50 percent evaluation was assigned 
from June 1, 1945.  

In January 1947, the disability evaluation was decreased to 
zero percent from March 8, 1947.  

In a December 1968 decision, the Board assigned a 30 percent 
disability evaluation to the psychoneurotic reaction, 
obsessive compulsive type with anxiety features and chronic 
post traumatic stress disorder (PTSD) from April 4, 1968.  

In February 1970, the RO assigned a 50 percent evaluation to 
the psychoneurotic reaction, obsessive compulsive type, with 
anxiety features from June 3, 1969.   

On July 26, 1993, the veteran filed an informal claim for an 
increased rating.  The veteran indicated that he requested 
that his service-connected condition be re-evaluated since 
the condition had greatly worsened.  

In a statement received on October 7, 1993, the veteran 
indicated that he requested a maximum rating of 100 percent.  
The veteran submitted hospital records from the M.B. Memorial 
Hospital which show that the veteran was hospitalized in 1990 
for generalized anxiety disorder with depressive features.  

In a February 1994 rating decision, the claim for an 
increased rating was denied.  The veteran was notified of 
this determination and he did not file an appeal.  

On January 25, 2001, the veteran's statement was received at 
the RO.  In the statement, the veteran discussed his military 
service and he indicated that he was entitled to back pay. 

In a statement received in January 25, 2001, the veteran's 
representative indicated that the veteran's power of attorney 
was attached.  

In a statement received on January 29, 2001, the veteran 
requested an increase in his 50 percent service-connected 
condition of anxiety.  The veteran indicated that his 
condition had grown much worse over the years.  

On the August 25, 2001, VA psychiatric examination the 
veteran was reported to have a real estate business and 
license, but he has not been able to do any sales for the 
past two years, which, the veteran reported, was due to his 
anxiety problems.  The veteran stated that it was hard for 
him to get up and go to the office in the morning.  

The examiner noted that the veteran's present symptoms 
consisted of waking up in the middle of the night in a sweat, 
dreaming of combat three or four times a week, having a panic 
attack feeling when he woke up in the morning, and feeling 
very anxious and irritable.  The veteran was currently taking 
5 milligrams of Valium as needed and 4 milligrams of Klonopin 
at night.  The veteran also reported having difficultly 
concentrating and difficulty staying asleep when he had the 
combat dreams.  The examination report indicates that the 
veteran has been married for forty years and he reported 
having a good relationship with his wife.  The diagnosis was 
post traumatic stress disorder, moderate and depression, not 
otherwise specified.  The veteran's GAF score was 51.  The 
examiner indicated that the veteran's flexibility, 
reliability, and efficiency in the industrial setting was 
moderately to definitely impaired.  The veteran's estimated 
disability was characterized as moderate to definite.  

In a statement received in October 26, 2001, the veteran 
indicated that his nervous condition had steadily grown worse 
since 1945.  The veteran discussed earlier rating decisions.  
He did not mention whether he was employable.   

In a November 2001 rating decision, the RO denied entitlement 
to an increased rating for psychoneurotic reaction, obsessive 
compulsive type with anxiety features.  The veteran was 
notified of this decision in November 2001.  

On November 26, 2001, the veteran's formal claim for 
entitlement to TDIU was received at the RO.   

In a statement received in February 2002, the veteran 
indicated that he had been unable to work for the last two 
and a half years.  In another statement dated in February 
2002, the veteran indicated that he still owned a real estate 
business but it had been inactive for two and a half years.  
The veteran stated that he had not worked in his business for 
two and a half years.  

The veteran underwent VA psychiatric examination on August 
28, 2002.  The VA examiner determined that the diagnosis was 
PTSD, chronic and his GAF score was 42.  The VA examiner 
determined that the veteran's overall level of disability was 
in the severe to total range.  The examiner stated that the 
veteran's social adaptability and interactions with others 
was considerably to, at times, severely impaired due to his 
problems with anxiety, depression, and desire to isolate.  
The examiner stated that the veteran's flexibility, 
adaptability, and efficiency in an industrial environment was 
totally impaired.  

In an October 2002 rating decision, the RO assigned a 70 
percent evaluation to the psychoneurotic reaction, obsessive 
compulsive type with anxiety features and PTSD from November 
26, 2001.  Entitlement to a TDIU was granted from November 
26, 2001, which was the date of receipt of the claim for 
TDIU.    

Analysis

The veteran contends that he is entitled to an effective date 
for the TDIU from the date after separation from service.  
The veteran acknowledges that he was able to work after 
service, but maintains that it was extremely difficult to do 
so. 

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.

In the veteran's case, the record shows that the veteran 
first filed a formal claim for entitlement to a TDIU on 
November 26, 2001.  Review of the record shows no evidence of 
a formal claim for TDIU filed within one year from service 
separation.  Thus, an effective date of June 1, 1945 is not 
warranted.  See 38 C.F.R. § 3.400(b)(2)(i).    

VA is required to identify and act on informal claims for 
benefits.  38 C.F.R. § 3.155(a); See Servello v. Derwinski, 
3 Vet. App. 196, 198-200 (1992).  In determining whether 
there was an earlier claim the Board is required to determine 
all potential claims raised by the evidence, applying all 
relevant laws and regulations, regardless of whether the 
claim is specifically labeled as a claim for the benefit.  
Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  
However, an "informal claim must identify the benefit 
sought."  Id.  The Federal Circuit has elaborated that VA, 
"has a duty to fully and sympathetically develop the 
veteran's claim to its optimum in order to determine if an 
informal claim had been raised.  With respect to all pro se 
pleadings, ... VA [must] give a sympathetic reading to the 
veteran's filings by determining all potential claims raised 
by the evidence, applying all relevant laws and regulations.  
Szemraj v. Principi, 357 F.3d 1370 (2004).  

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) that an informal claim 
"identify the benefit sought" has been satisfied and VA 
must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, at 1384.  

The Board has reviewed the record to determine whether an 
informal claim was filed prior to November 26, 2001.  The 
Board has not identified an informal claim for benefits for 
TDIU.  In a statement received on July 26, 1993, the veteran 
requested that his service-connected condition for nerves be 
re-evaluated since the condition had greatly worsened.  The 
veteran did not allege that he was unemployable due to the 
service-connected psychiatric disability.  Thus, this 
statement can not be construed as an informal claim for TDIU 
benefits.  

In an October 1993 statement, the veteran requested a maximum 
rating of 100 percent for the service-connected psychiatric 
disability.  The veteran stated that he was having an 
increasingly difficult time and he continued to see his 
physician on a regular basis and medication was keeping him 
going to the extent that he was able to.  The Board finds 
that this statement does not meet the requirement for an 
informal claim for TDIU benefits.  Although the veteran 
requested the highest possible rating, he did not allege that 
he was unemployable due to the service-connected psychiatric 
disability.  Furthermore, the veteran stated that he stopped 
working in 1998, not 1993. 

The records shows that the July 1993 claim for an increased 
rating for the service-connected psychiatric disability was 
denied in a February 1994 rating decision.  The veteran was 
notified of this decision and it became final.  

The next statement submitted by the veteran was received on 
January 25, 2001.  In this statement, the veteran asserted 
that he was entitled to 20 years of back pay from the VA.  
The veteran also related experiences in service.  The veteran 
did not allege that he was unemployable due to the service-
connected psychiatric disability.  Thus, this statement can 
not be construed as an informal claim for TDIU benefits.   

In a statement received on January 29, 2001, the veteran 
requested an increase in his service-connected anxiety 
condition.  The veteran asserted that his condition had grown 
much worse over the years and he had been treated by 
psychiatrists constantly since 1945.  

The veteran submitted a December 2000 statement with the 
January 2001 statement.  In the December 2000 statement, the 
veteran asserted that he was entitled to 20 years of 
benefits.  The veteran also reported experiences in service.  
The veteran did not allege in the January 29, 2001 statement 
that he was unemployable due to the service-connected 
psychiatric disability.  Thus, this statement can not be 
construed as an informal claim for TDIU benefits.   

On August 16, 2001, a copy of a letter that the veteran sent 
to his senator was received at the RO.  In this letter, the 
veteran asserted that his psychiatric disability had grown 
worse over the years and he requested an increase.  The 
veteran did not allege that he was unemployable due to the 
service-connected psychiatric disability.  Thus, this 
statement can not be construed as an informal claim for TDIU 
benefits.    

In a statement received in October 26, 2001, the veteran 
asserted that when his pension was reduced in January 1947, 
he disagreed with this reduction and he was never issued a 
statement of the case or was afforded a hearing.  The veteran 
asserts that his due process rights were violated.  The 
veteran again requested an increase in his service-connected 
disability.  The veteran did not allege in this statement 
that he was unemployable due to the service-connected 
psychiatric disability.  Thus, this statement can not be 
construed as an informal claim for TDIU benefits.   

In a November 15, 2001 letter to VA, the veteran requested 
that his claim be resolved in a timely manner.  The veteran 
did not allege in this statement that he was unemployable due 
to the service-connected psychiatric disability.  Thus, this 
statement can not be construed as an informal claim for TDIU 
benefits.    

The record shows that on November 26, 2001, the veteran's 
formal claim for entitlement to TDIU was received by the RO.  
The veteran's own statements that were submitted prior to the 
November 26, 2001 formal application for TDIU benefits can 
not be considered to be an informal claim for the reasons 
discussed above.  

In the case of a claim for total rating, if an increase in 
disability occurred within one year prior to the date of 
claim, the increase is effective as of the date the increase 
was "factually ascertainable."  If the increase occurred more 
than one year prior to the claim, the increase is effective 
the date of claim.  If the increase occurred after the date 
of claim, the effective date is the date of increase.  
38 U.S.C.A.§ 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 
(1997); 38 C.F.R. § 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  
In making this determination the Board must consider all of 
the evidence, including that received prior to previous final 
decisions.  Hazan v. Gober, 10 Vet App 511 (1997). 

In the present case, it was factually ascertainable on August 
25, 2001, the date of the VA examination, the veteran was 
unable to work due to his service-connected psychiatric 
disability.  It was factually ascertainable on August 25, 
2001 that the veteran was unemployable by reason of service 
connected disability and his disability met the percentage 
requirements for that benefit.  38 C.F.R. § 4.16(a).  

As discussed above, a 70 percent evaluation is assigned from 
January 29, 2001.  The August 25, 2001 VA examination report 
established that the veteran was unemployable due to the 
service-connected disability.  The Board finds that the 
criteria for an effective date of August 25, 2001 for the 
grant of a TDIU are met.  38 U.S.C.A. §§ 1155, 5110; 
38 C.F.R. §§ 3.400, 4.3, 4.7, 4.16.


ORDER

The claim for entitlement to a 70 percent evaluation for 
psychoneurotic reaction, obsessive compulsive type, with 
anxiety features and chronic PTSD from January 29, 2001 to 
November 25, 2001 is granted.  

A 100 percent rating for psychoneurotic reaction, obsessive 
compulsive type, with anxiety features and chronic PTSD is 
granted for the period beginning on November 26, 2001.

An effective date of August 25, 2001 for the award of TDIU is 
granted.  




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


